Title: From Thomas Jefferson to Mary Barclay, 11 July 1786
From: Jefferson, Thomas
To: Barclay, Mary



July 11, 1786

Mr. Jefferson has the honour of presenting his respects to Mrs. Barclay and of informing her that by a letter from Mr. Barclay dated the 10th. of June, he learns he was then arrived in good health at Mogadore in Marocco, that he was received with distinguished attention and honour, by orders from the emperor, that the Governor of Marocco with a guard of 30 men had been sent to  escort him to the city of Marocco, to which place he was immediately to set out, and there he would see the emperor.
There had long been some little matters of account whereon Mr. Jefferson was indebted to Mr. Barclay. He repeatedly desired to know them but Mr. Barclay’s occupations would not permit him to examine them; on the last application Mr. Barclay said he would leave the account with Mrs. Barclay. Mr. Jefferson has been long intending to do himself the honour of seeing Mrs. Barclay at St. Germain’s, but has hitherto been unable. He still proposes that pleasure. But without awaiting that he would be obliged to Mrs. Barclay to let him know the sum he is indebted to Mr. Barclay, which he will take care to remit to her. He wishes her much health and happiness.
